                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

DANIEL EUGENE KELLER                            §

VS.                                             §                   CIVIL ACTION NO. 1:20cv286

F.J. GARRIDO                                    §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Petitioner Daniel Eugene Keller, proceeding pro se, brought this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241. The Court referred this matter to the Honorable Keith F.

Giblin, United States Magistrate Judge. The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending that the petition be dismissed

without prejudice for failure to exhaust administrative remedies.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to petitioner at his

last known address. See FED. R. CIV. P. 5(B)(2)(C). No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge (doc. no. 2) is ADOPTED as the opinion of the Court. A

final judgment shall be entered in accordance with the recommendation of the Magistrate Judge.

                                     SIGNED this 19th day of May, 2021.




                                                                     ____________________________
                                                                     Michael J. Truncale
                                                                     United States District Judge
